

115 HR 6456 IH: Small Public Housing Regulatory Relief Expansion Act of 2018
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6456IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Palazzo introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend section 38 of the United States Housing Act of 1937 relating to small public housing agencies, and for other purposes. 
1.Short titleThis Act may be cited as the Small Public Housing Regulatory Relief Expansion Act of 2018. 2.Definition of small public housing agencyParagraph (2) of section 38(a) of the United States Housing Act of 1937 (42 U.S.C. 1437z–10(a)(2)) is amended— 
(1)by striking subparagraph (B); (2)in subparagraph (A) by striking ; and and inserting a period; and   
(3)by striking agency— and all that follows through for which in subparagraph (A) and inserting agency for which. 